Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-16, and 18-30 are allowed.  All rejections are withdrawn.  The remarks after final dated 7-13-2022 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 15.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose either individually or together with any other prior art of record of “[a] method, using 
a micro-processor, 
an input device, and 
a sensory discernible output device, for providing navigation related sensory discernible feedback to 
a user traversing a route, comprising:
mapping, using the micro-processor, 
an initial route for a user to traverse, the initial route having 
a starting point, 
a destination point, paths, 
and intersections;
determining, using the micro-processor, 
a current location of the user;
inputting, through the input device, 
a route characteristic change of the initial route;
determining, using the micro-processor, 
if the current location of the user is within a predetermined distance of an intersection;
determining, using the micro-processor, 
possible paths associated with the intersection for the user to traverse when it is determined that the current location of the user is within the predetermined distance of the intersection;
ranking, using the micro-processor, 
the determined possible paths based upon the initial route and the inputted route characteristic change;
determining, using the micro-processor, 
a head direction of the user 
when it is determined that the current location of the user is within the predetermined distance of the intersection;
determining, using the micro-processor, 
which determined possible path corresponds to the determined head direction of the user; and
providing, using the sensory discernible output device, 
a sensory discernible feedback to the user based upon 
the ranking of the determined possible path corresponding to the determined head direction of the user”.
	Ferguson discloses determining a number of positions for a vehicle within a route and a number of possible paths for the vehicle based on a probability distribution. 
	Ferguson is silent as to the head direction of the user crossing the intersection.
	Ferguson is silent as to “[a] method, using 
a micro-processor, 
an input device, and 
a sensory discernible output device, for providing navigation related sensory discernible feedback to 
a user traversing a route, comprising:
mapping, using the micro-processor, 
an initial route for a user to traverse, the initial route having 
a starting point, 
a destination point, paths, 
and intersections;
determining, using the micro-processor, 
a current location of the user;
inputting, through the input device, 
a route characteristic change of the initial route;
determining, using the micro-processor, 
if the current location of the user is within a predetermined distance of an intersection;
determining, using the micro-processor, 
possible paths associated with the intersection for the user to traverse when it is determined that the current location of the user is within the predetermined distance of the intersection;
ranking, using the micro-processor, 
the determined possible paths based upon the initial route and the inputted route characteristic change;
determining, using the micro-processor, 
a head direction of the user 
when it is determined that the current location of the user is within the predetermined distance of the intersection;
determining, using the micro-processor, 
which determined possible path corresponds to the determined head direction of the user; and
providing, using the sensory discernible output device, 
a sensory discernible feedback to the user based upon 
the ranking of the determined possible path corresponding to the determined head direction of the user”.
	Stahlin teaches ranking the routes based on the characteristic change. Stahlin is silent as to “[a] method, using 
a micro-processor, 
an input device, and 
a sensory discernible output device, for providing navigation related sensory discernible feedback to 
a user traversing a route, comprising:
mapping, using the micro-processor, 
an initial route for a user to traverse, the initial route having 
a starting point, 
a destination point, paths, 
and intersections;
determining, using the micro-processor, 
a current location of the user;
inputting, through the input device, 
a route characteristic change of the initial route;
determining, using the micro-processor, 
if the current location of the user is within a predetermined distance of an intersection;
determining, using the micro-processor, 
possible paths associated with the intersection for the user to traverse when it is determined that the current location of the user is within the predetermined distance of the intersection;
ranking, using the micro-processor, 
the determined possible paths based upon the initial route and the inputted route characteristic change;
determining, using the micro-processor, 
a head direction of the user 
when it is determined that the current location of the user is within the predetermined distance of the intersection;
determining, using the micro-processor, 
which determined possible path corresponds to the determined head direction of the user; and
providing, using the sensory discernible output device, 
a sensory discernible feedback to the user based upon 
the ranking of the determined possible path corresponding to the determined head direction of the user”.
	Zhu teaches a head and body direction of a pedestrian that is crossing the street and moving in the direction but does not teach the head direction only. 
	Zhu is silent as to “[a] method, using 
a micro-processor, 
an input device, and 
a sensory discernible output device, for providing navigation related sensory discernible feedback to 
a user traversing a route, comprising:
mapping, using the micro-processor, 
an initial route for a user to traverse, the initial route having 
a starting point, 
a destination point, paths, 
and intersections;
determining, using the micro-processor, 
a current location of the user;
inputting, through the input device, 
a route characteristic change of the initial route;
determining, using the micro-processor, 
if the current location of the user is within a predetermined distance of an intersection;
determining, using the micro-processor, 
possible paths associated with the intersection for the user to traverse when it is determined that the current location of the user is within the predetermined distance of the intersection;
ranking, using the micro-processor, 
the determined possible paths based upon the initial route and the inputted route characteristic change;
determining, using the micro-processor, 
a head direction of the user 
when it is determined that the current location of the user is within the predetermined distance of the intersection;
determining, using the micro-processor, 
which determined possible path corresponds to the determined head direction of the user; and
providing, using the sensory discernible output device, 
a sensory discernible feedback to the user based upon 
the ranking of the determined possible path corresponding to the determined head direction of the user”.
	The ‘518 teaches haptic type warnings and is silent as to “[a] method, using 
a micro-processor, 
an input device, and 
a sensory discernible output device, for providing navigation related sensory discernible feedback to 
a user traversing a route, comprising:
mapping, using the micro-processor, 
an initial route for a user to traverse, the initial route having 
a starting point, 
a destination point, paths, 
and intersections;
determining, using the micro-processor, 
a current location of the user;
inputting, through the input device, 
a route characteristic change of the initial route;
determining, using the micro-processor, 
if the current location of the user is within a predetermined distance of an intersection;
determining, using the micro-processor, 
possible paths associated with the intersection for the user to traverse when it is determined that the current location of the user is within the predetermined distance of the intersection;
ranking, using the micro-processor, 
the determined possible paths based upon the initial route and the inputted route characteristic change;
determining, using the micro-processor, 
a head direction of the user 
when it is determined that the current location of the user is within the predetermined distance of the intersection;
determining, using the micro-processor, 
which determined possible path corresponds to the determined head direction of the user; and
providing, using the sensory discernible output device, 
a sensory discernible feedback to the user based upon 
the ranking of the determined possible path corresponding to the determined head direction of the user”.
	Ricci is silent as to an audible message as to when there is a collision risk to the user.  Ricci is silent as to “[a] method, using 
a micro-processor, 
an input device, and 
a sensory discernible output device, for providing navigation related sensory discernible feedback to 
a user traversing a route, comprising:
mapping, using the micro-processor, 
an initial route for a user to traverse, the initial route having 
a starting point, 
a destination point, paths, 
and intersections;
determining, using the micro-processor, 
a current location of the user;
inputting, through the input device, 
a route characteristic change of the initial route;
determining, using the micro-processor, 
if the current location of the user is within a predetermined distance of an intersection;
determining, using the micro-processor, 
possible paths associated with the intersection for the user to traverse when it is determined that the current location of the user is within the predetermined distance of the intersection;
ranking, using the micro-processor, 
the determined possible paths based upon the initial route and the inputted route characteristic change;
determining, using the micro-processor, 
a head direction of the user 
when it is determined that the current location of the user is within the predetermined distance of the intersection;
determining, using the micro-processor, 
which determined possible path corresponds to the determined head direction of the user; and
providing, using the sensory discernible output device, 
a sensory discernible feedback to the user based upon 
the ranking of the determined possible path corresponding to the determined head direction of the user”.
Elimalech teaches a decrease or increase in the volume based on the path.  The reference is silent as to “[a] method, using 
a micro-processor, 
an input device, and 
a sensory discernible output device, for providing navigation related sensory discernible feedback to 
a user traversing a route, comprising:
mapping, using the micro-processor, 
an initial route for a user to traverse, the initial route having 
a starting point, 
a destination point, paths, 
and intersections;
determining, using the micro-processor, 
a current location of the user;
inputting, through the input device, 
a route characteristic change of the initial route;
determining, using the micro-processor, 
if the current location of the user is within a predetermined distance of an intersection;
determining, using the micro-processor, 
possible paths associated with the intersection for the user to traverse when it is determined that the current location of the user is within the predetermined distance of the intersection;
ranking, using the micro-processor, 
the determined possible paths based upon the initial route and the inputted route characteristic change;
determining, using the micro-processor, 
a head direction of the user 
when it is determined that the current location of the user is within the predetermined distance of the intersection;
determining, using the micro-processor, 
which determined possible path corresponds to the determined head direction of the user; and
providing, using the sensory discernible output device, 
a sensory discernible feedback to the user based upon 
the ranking of the determined possible path corresponding to the determined head direction of the user”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668